                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ILLINOIS

BOARD OF EDUCATION OF TRIAD                      )
COMMUNIITY UNIT SCHOOL                           )
DISTRICT NO. 2, COUNTY OF                        )
MADISON AND STATE OF ILLINOIS,                   )
                                                 )           No.     19-cv-1214 JPG
Plaintiff,                                       )
                                                 )
        v.                                       )
                                                 )
CATLIN INDEMNITY COMPANY,                        )
                                                 )
Defendant.                                       )


                                 MEMORANDUM AND ORDER


        This matter comes before the Court on the Notice of Voluntary Dismissal (Doc.11). Rule

41(a)(1)(A)(i) allows a plaintiff to dismiss an action without a court order at any time before the

opposing party serves an answer or a motion for summary judgment. The defendant has not

served an answer or motion for summary judgment in this case. Because the plaintiff has an

absolute right to dismiss this case at the present time, the Court finds that this action is

DISMISSED without prejudice and DIRECTS the Clerk of Court to close this case.

DATED: March 24, 2020


                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
